Citation Nr: 1009135	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic left foot and 
toe disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1985 to September 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The appeal was remanded for additional development in 
June 2009.

FINDING OF FACT

Any foot and toe complaints in service were acute and 
transitory and the Veteran's current toe and foot disorder is 
not shown to be related to service or an event of service 
origin.


CONCLUSION OF LAW

A foot and toe disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by a letter issued to the Veteran in 
October 2004.  The letter advised the Veteran of the criteria 
for service connection and what evidence VA would attempt to 
obtain.  The Veteran was also notified of the types of 
evidence that might be relevant to support the claims.  The 
duty to notify as to the claim for service connection is met.  
The Veteran was also advised as to disability evaluations and 
effective dates in a March 2008 letter.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records.  The Veteran 
was afforded a VA medical examination in September 2009.

Despite several thorough attempts to obtain the Veteran's 
complete service treatment records, it appears that some of 
them are unavailable.  Under such circumstances, VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit of the doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In November 2008, 
the Veteran was advised that VA had only partial service 
treatment records, and he was asked to provide any of his own 
copies in his possession.  In addition, alternative sources 
of evidence were listed in October 2004 and March 2008 
letters to the Veteran.  The Veteran only contends one in 
service foot and toe injury, and the records of that incident 
are associated with the claims file.  As such, the Veteran is 
not prejudiced by the missing service treatment records.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.



Service Connection 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

As for the clinically diagnosed toe and foot disorder, to the 
extent that the Veteran is shown to have any such disorder, 
such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992) (observing that evidence of the Veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

The Veteran contends that he injured his foot and toe when he 
jammed his great left toe into the rise of a step while in 
active duty.  Service treatment records show that the Veteran 
was treated for left great toe pain, subsequent to "twisting 
it going up stairs" in July 1986.  Possible tendon 
involvement was noted; however, radiologic examination of the 
Veteran's toe/foot was negative.

The Veteran did not complain again about any sort of foot or 
toe problems until August 1996, six years after discharge and 
ten years after the in service foot and toe complaints.  
Private treatment records shows complaints of pain and 
decreased range of motion in both feet.  Radiologic 
examination reveal bipartite tibial sesamoid (or possible old 
tibial sesmoid fracture) of the left foot.  In 1998, private 
treatments records again show complaints of recurrent pain in 
the left great toe joint, left arch, and left Achilles' 
tendon.  Radiologic examination showed osteophytic lipping at 
the talonavicular joints with degenerative changes.

Both private and VA medical records from 2005 to the present 
show continued treatment for left foot and toe pain.  
Diagnoses included bursitis, tenosynovitis (1st MPJ), 
traumatic arthritis, tibial sesamoiditis, sinus tarsitis, and 
gastrosoleus equinus.  The records show the Veteran uses 
orthotics and is regularly treated for pain with injection 
therapy.
 
The absence of any diagnosis of the claimed toe and foot 
disorder in the service and post-service medical records 
between the single incident in 1986 and the next complaints 
in 1996, constitutes negative evidence tending to disprove 
the assertion that the Veteran incurred his current toe and 
foot disorder during his service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
'negative' evidence).  The Veteran states that he self-
medicated during this time, and he is certainly competent to 
testify as to his own symptoms or to taking pain relievers.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The 
Veteran can attest to factual matters of which he had first-
hand knowledge; Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, his testimony alone, without the 
support of a medical opinion as to diagnosis and causation, 
is not sufficient evidence to grant his claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).
 
Even though the Veteran stated that he experienced continued 
pain, he is not qualified to provide a diagnosis (see supra) 
and the absence of evidence of a diagnosed disorder for many 
years is supported by evidence that tends to show that the 
claimed disorder was not incurred during that time.  

When the Veteran was examined by VA in September 2009, he 
complained of pain in the left great toe.  He reported the 
incident in service and that he experienced pain for a couple 
of weeks afterwards, and then continued to experience some 
pain and flare-ups.  Eventually, the Veteran developed foot 
problems in 1994 when he worked on a concrete floor.  A 
compete examination was conducted.  Radiologic examination 
showed degenerative joint disease in the tibiotalar joint and 
the first MPJ joint, and pes planus.  The examiner diagnosed 
painful Os IPJ left hallux, mild hallux valgus/limitus 
deformity left foot, and asymptomatic tibial sesamoid 
fracture.  

In an extremely detailed opinion, based on review of the 
service treatment records and private and VA treatment 
records, the examiner found that the Veteran's foot and toe 
disorder was less likely than not related to the injury in 
service.  The examiner noted that there was only one service 
treatment records note of a foot or toe injury in July 1986, 
which diagnosed a contusion with possible tendonitis without 
any follow-up.  In comparison, the examiner diagnosed hallux 
limitus/valgus and a painful accessory ossicle under the left 
great toe IPJ.  The negative opinion was based on the fact 
that accessory ossicles are typically present from skeletal 
maturity, and decreased motion in the toe due to 
hyperextension at the IPJ may be the result of compensating 
for loss of motion, which contributed to increased pressure 
on the IPC at the location of the accessory.  The opinion was 
also based on the fact that the Veteran has hallux valgus 
bilaterally, and not just in one foot, and that hallux valgus 
is not typically related to toe jams or toe sprains.  The 
Board finds that this well-reasoned and thorough examination 
and opinion are credible evidence against the Veteran's 
claim.

The only evidence supporting the Veteran's claims that a foot 
and toe are disorder is related to service are the Veteran's 
own statements.  Again, the Veteran is competent to testify 
to his symptoms and things he experienced, but he is not 
qualified to provide a diagnosis and a nexus.  See Barr, 
Washington, Espiritu, supra.  Nowhere in the evidence of 
record is there found any clinical notation suggesting that 
the Veteran's current foot and toe disorder is in any way 
linked to any incident of his active service.  There is no 
competent medical opinion of record that provides an 
etiologic link, whether by causation or by aggravation, 
between the Veteran's current disorder and his active 
service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's foot and toe disorder 
is not related to his active service.  While it is apparent 
that the Veteran currently has a foot and toe disorder, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of the foot and toe disorder and 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for a foot and toe disorder. 


ORDER

Service connection for a chronic left foot and toe disorder 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


